Citation Nr: 0421264	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  97-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
low back injury with radiculopathy, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for status post 
partial synovectomy, status post left knee injury, currently 
evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to October 
1991.

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions.  

Specifically, the Board of Veterans' Appeals (Board) notes 
that in a December 1996 rating decision, the RO denied the 
veteran's reopened claims of entitlement to an increased 
evaluation for service-connected low back disability 
evaluated at 20 percent disabling and entitlement to an 
increased evaluation for service-connected left knee 
disability evaluated as 10 percent disabling.  The veteran 
filed a timely notice of disagreement to the denial of his 
claims.  He was furnished a statement of the case on both 
issues and he filed a timely substantive appeal.

During the appeal period, the record shows that in an October 
1997 rating decision, the RO granted an increased 30 percent 
scheduler evaluation for service-connected left knee 
disability which was considered a full grant of benefits 
sought on appeal with respect to such issue at that time.  
Neither the veteran nor his representative disputed such 
matter.  The RO confirmed and continued the denial of an 
increased evaluation greater than 20 percent for service-
connected residuals of a low back injury with radiculopathy.  

The veteran has attended several hearings before a hearing 
officer at the RO regarding the issue of entitlement to an 
increased evaluation for service-connected low back injury 
with radiculopathy.  The hearing transcripts are on file.

In an October 2003 rating decision, the RO denied the 
veteran's reopened claim of entitlement to an evaluation 
greater than 30 percent for status post partial synovectomy, 
status post left knee injury.  The RO notified the veteran of 
the denial of his claim.  

The Board notes that in the July 2004 informal written 
brief/hearing presentation, the veteran's representative 
appears to suggest disagreement to the continuation of a 30 
percent rating for service-connected left knee disability.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
in these circumstances where a notice of disagreement (NOD) 
is filed, but a statement of the case (SOC) has not been 
issued, the Board must remand the claim to the RO to direct 
that a statement of the case be issued on the matter.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans'  
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02. 

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Importantly, the Board recognizes that the issue on appeal 
remains unresolved, clinically.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

The record shows that while this appeal was pending, changes 
were made to the VA rating schedule for evaluating 
disabilities of the spine under a general rating formula 
effective September 26, 2003.  Such amendments to the rating 
schedule may affect the related claim of entitlement to an 
increased evaluation for residuals of a low back injury with 
radiculopathy.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The VBA AMC should formally 
adjudicate such matter on appeal in light of the old and new 
criteria for evaluating disabilities of the spine.  

In view of the fact that several years have passed since the 
veteran was last afforded an official VA examination of the 
low back for rating purposes and in light of the amended 
rating criteria for evaluating the spine, the veteran should 
be afforded special VA neurological and orthopedic 
examinations to determine the current extent and degree of 
the severity of service-connected residuals of a low back 
injury with radiculopathy.

The CAVC has held that the duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be furnished a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Any necessary 
development brought about by the 
veteran's response should be conducted.

3.  Following the above, the veteran 
should be afforded VA special orthopedic 
and neurological examinations by an 
orthopedic surgeon and neurologist or 
other appropriate medical specialist(s), 
including on a fee basis, if necessary, 
for the purpose of determining the nature 
and extent of severity of his service-
connected residuals of a low back injury 
with radiculopathy.  The claims files, a 
separate copy of this Remand and copies 
of the old and new rating criteria for 
evaluating the spine including Diagnostic 
Code 5293/5243 for evaluation of 
intervertebral disc syndrome, effective 
prior to and after September 26, 2003 and 
the criteria under 38 C.F.R. § 4.40, 
4.45, 4.59 (2003) must be made available 
to and reviewed by the examiners prior 
and pursuant to conduction and completion 
of the examinations.  The medical 
specialists must be requested to annotate 
the examination reports that the claims 
files were in fact made available for 
review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The examiners must report the range of 
motion of the lumbar spine in degrees of 
arc with an explanation as to what is the 
normal range of motion of the lumbar 
spine. The examiners must comment on the 
presence or absence of incapacitating 
episodes of intervertebral disc syndrome 
involving the lumbar spine in accordance 
with the new rating criteria for 
evaluation of intervertebral disc 
syndrome.  Specifically, the orthopedic 
examiner must identify and correlate all 
orthopedic manifestations related to 
service-connected residuals of a low back 
injury with radiculopathy to the old and 
new rating criteria for evaluating the 
spine including intervertebral disc 
syndrome.  The neurologist must identify 
and correlate all neurological 
manifestations related to service-
connected residuals of a low back injury 
with radiculopathy to the old and new 
criteria for evaluating intervertebral 
disc syndrome.  All orthopedic and 
neurological findings should be reported 
in detail.  The examiners must comment 
upon the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
appellant, results in functional loss.  
The examiners must carefully elicit all 
of the veteran's subjective complaints 
concerning his lumbar spine and offer an 
opinion as to whether there is adequate 
pathology present to support the 
appellant's subjective complaints.  It is 
requested that the examiners also provide 
explicit responses to the following 
questions:

Does the service-connected lumbar spine 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners must comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

The examiners must comment on whether 
pain is visibly manifested on movement of 
the lumbar spine and, if so, to what 
extent; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the lumbar spine; the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected lumbar spine; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
service-connected lumbar spine 
disability.

The examiners must comment on whether 
there are other objective indications of 
the extent of the appellant's pain, such 
as the medication he is taking or the 
type of any treatment he is receiving.

Any additional examination(s) thought 
necessary by the examiners to be able to 
provide such opinion is at their option.  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

4.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.  In 
particular, the requested examination 
reports and any expressed opinions should 
be reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above the veteran's claim of 
entitlement to an increased evaluation 
for residuals of a low back injury with 
radiculopathy should be readjudicated.  
The consideration of the applicability of 
the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003) should be 
documented.  

6.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to an increased evaluation 
for status post partial synovectomy, 
status post left knee injury.  The 
statement of the case should include a 
summary of the relevant evidence and 
citation to all relevant law and 
regulations.  The veteran should be 
advised of the time limit in which he may 
file a substantive appeal in this case.  
38 C.F.R. § 20.302(b) (2003).  Then, only 
if an appeal is perfected as to this 
issue, should such issue be returned to 
the Board for further appellate 
consideration.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for an increased 
evaluation.  38 C.F.R. § 3.655 (2003).  Moreover, the 
governing regulation provides that failure to report without 
good cause shown for any examination in connection with a 
claim for an increased rating will result in the denial of 
the claim.  38 C.F.R. § 3.655; Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





